Title: Thomas Jefferson to Gilbert J. Hunt, 29 February 1816
From: Jefferson, Thomas
To: Hunt, Gilbert John


          
            Sir
            Monticello Feb. 29. 16.
          
          Your favor of Jan. 30. was recieved on the 14th inst. and  I  now return you the Prospectus with my signature, and 2. Dollars  for the copy subscribed for in a Richmond bank bill which I understand is recievable with you at par. the volume when published may be forwarded by mail. I salute you with respect
          Th: Jefferson
        